Exhibit 10.3

 

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE
WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND
STATE SECURITIES LAWS OR WITHOUT DELIVERING AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. 

 

Date   , 2018         

 

CURAEGIS TECHNOLOGIES, INC.

COMMON STOCK PURCHASE WARRANT

VOID AFTER 5:00 P.M., EASTERN TIME,

ON THE EXPIRATION DATE

 

FOR VALUE RECEIVED, CURAEGIS TECHNOLOGIES, INC., a New York corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, at any time commencing on the date hereof but no later
than 5:00 p.m., Eastern Time, on ____________, 2028 (the “Expiration Date”), to
___________________________________ or his registered assigns (the “Holder”),
under the terms as hereinafter set forth, ____________________ (____________)
fully paid and non-assessable shares of the Company’s common stock, par value
$.01 per share (the “Common Stock”), at a purchase price per share equal to
$0.25 (the “Exercise Price”), pursuant to the terms and conditions set forth in
this Common Stock Purchase Warrant (this “Warrant”). The number of shares of
Common Stock issued upon exercise of this Warrant (“Warrant Shares”) and the
Exercise Price are subject to adjustment in certain events as hereinafter set
forth.

 

This Warrant is issued pursuant to that certain Securities Purchase Agreement
among the Holder, certain other persons and the Company, dated as of JULY 24,
2018.

 

1.         Exercise of Warrant.

 

(a)     The Holder may exercise this Warrant according to the terms and
conditions set forth herein by delivering to the Company, at the address set
forth in Section 9 prior to 5:00 p.m., Eastern Time, on the Expiration Date (i)
this Warrant, (ii) the Subscription Form attached hereto as Exhibit A (the
“Subscription Form”) (having then been duly executed by the Holder), (iii) cash,
a certified check or a bank draft in payment of the purchase price, in lawful
money of the United States of America, for the number of Warrant Shares
specified in the Subscription Form.

 

(b)     This Warrant may be exercised in whole or in part so long as any
exercise in part hereof would not involve the issuance of fractional Warrant
Shares. If exercised in part, the Company shall deliver to the Holder a new
Warrant, identical in form to this Warrant, in the name of the Holder,
evidencing the right to purchase the number of Warrant Shares as to which this
Warrant has not been exercised, which new Warrant shall be signed by the
Chairman, Chief Executive Officer or President of the Company. The term Warrant
as used herein shall include any subsequent Warrant issued as provided herein.

 

 

--------------------------------------------------------------------------------

 

 

(c)     No fractional Warrant Shares or scrip representing fractional Warrant
Shares shall be issued upon the exercise of this Warrant. In lieu of such
fractional Warrant Shares, the Company shall pay cash in an amount equal to the
Exercise Price multiplied by the applicable fraction.

 

(d)     In the event of any exercise of the rights represented by this Warrant,
a certificate or certificates for Warrant Shares so purchased, registered in the
name of the Holder on the stock transfer books of the Company, shall be
delivered to the Holder within a reasonable time after such rights shall have
been so exercised. The person or entity in whose name any certificate for
Warrant Shares is issued upon exercise of the rights represented by this Warrant
shall for all purposes be deemed to have become the holder of record of such
Warrant Shares immediately prior to the close of business on the date on which
the Warrant was surrendered and payment of the Exercise Price and any applicable
taxes was made, irrespective of the date of delivery of such certificate, except
that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares at the opening of business on the next
succeeding date on which the Company’s stock transfer books are open. Except as
provided in Section 4 hereof, the Company shall pay any and all documentary
stamp or similar issue or transfer taxes payable in respect of the issue or
delivery of Warrant Shares on exercise of this Warrant.

 

2.         Disposition of Warrant Shares and Warrant.

 

(a)     The Holder hereby acknowledges that: (i) this Warrant and any Warrant
Shares purchased pursuant hereto are not being registered (A) under the
Securities Act of 1933 (the “Securities Act”) on the ground that the issuance of
this Warrant is exempt from registration under Section 4(a)(2) of the Securities
Act as not involving any public offering, or (B) under any applicable state
securities law because the issuance of this Warrant does not involve any public
offering; and (ii) that the Company’s reliance on the registration exemption
under Section 4(a)(2) of the Securities Act and under applicable state
securities laws is predicated in part on the representations hereby made to the
Company by the Holder. The Holder represents and warrants that he, she, or it is
acquiring this Warrant and will acquire Warrant Shares for investment for his
own account, with no present intention of dividing his participation with others
or reselling or otherwise distributing this Warrant or Warrant Shares.

 

(b)     The Holder hereby agrees that it will not sell, transfer, pledge or
otherwise dispose of (collectively, “Transfer”) all or any part of this Warrant
and/or Warrant Shares unless and until (A) the securities to be transferred are
eligible for transfer under Rule 144 under the Securities Act, (B) there is in
effect a registration statement under the Securities Act covering the proposed
transaction, or (C) he shall have first have given notice to the Company
describing such Transfer and furnished to the Company (i) a statement from the
transferee, whereby the transferee represents and warrants that he, she, or it
is acquiring this Warrant and will acquire Warrant Shares, as applicable, for
investment for his own account, with no present intention of dividing his
participation with others or reselling or otherwise distributing this Warrant or
Warrant Shares, as applicable, and either (ii) an opinion, reasonably
satisfactory to counsel for the Company, of counsel (skilled in securities
matters, selected by the Holder and reasonably satisfactory to the Company) to
the effect that the proposed Transfer may be made without registration under the
Securities Act and without registration or qualification under any state law, or
(iii) an interpretative letter from the U.S. Securities and Exchange Commission
to the effect that no enforcement action will be recommended if the proposed
sale or transfer is made without registration under the Act. It is agreed that,
provided an opinion of counsel is not required by the Company’s transfer agent,
(i) the Company shall not require opinions of counsel for transactions made
pursuant to Rule 144 except in unusual circumstances, and (ii) no registration
statement or opinion of counsel shall be necessary for a transfer without
consideration by a Holder to an Affiliate of such Holder or without
consideration by a Holder which is (A) a partnership to its partners or retired
partners in accordance with partnership interests, (B) a corporation to its
shareholders in accordance with their interest in the corporation, (C) a limited
liability company to its members or former members in accordance with their
interests in the limited liability company, (D) an individual Holder to such
Holder’s Immediate Family Member or a trust for the benefit of the individual
Holder or an Immediate Family Member thereof. As used in this Section 2(b),
“Affiliate,” as used in this Section, means, with respect to any specified
person, any other person who, directly or indirectly, controls, is controlled
by, or is under common control with such person, including without limitation
any general partner, managing member, officer or director of such person, and
“Immediate Family Member” means, with respect to a specified person, such
person’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships.

 

2

--------------------------------------------------------------------------------

 

 

(c)     If, at the time of issuance of Warrant Shares, no registration statement
is in effect with respect thereto under applicable provisions of the Securities
Act and Rule 144 or another similar exemption under the Securities Act is not
available for the sale of all of such Warrant Shares without limitation during a
three-month period without registration, the Company may, at its election,
require that (i) the Holder provide written reconfirmation of the Holder’s
investment intent to the Company, and (ii) any stock certificate evidencing
Warrant Shares shall bear legends reading substantially as follows:

 

“THE SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THE WARRANT
PURSUANT TO WHICH THESE SHARES WERE PURCHASED FROM THE COMPANY. COPIES OF SUCH
RESTRICTIONS ARE ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY. NO TRANSFER OF
SUCH SHARES OR OF THIS CERTIFICATE (OR OF ANY SHARES OR OTHER SECURITIES (OR
CERTIFICATES THEREFOR) ISSUED IN EXCHANGE FOR OR IN RESPECT OF SUCH SHARES)
SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS SET FORTH IN THE
WARRANT HAVE BEEN COMPLIED WITH.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.”

 

3

--------------------------------------------------------------------------------

 

 

In addition, so long as the foregoing legend may remain on any stock certificate
evidencing Warrant Shares, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

 

3.        Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance upon the exercise of this Warrant such
number of shares of the Common Stock as shall be required for issuance upon
exercise of this Warrant. The Company further agrees that all Warrant Shares
will be duly authorized and will, upon issuance and payment of the exercise
price therefor, be validly issued, fully paid and non-assessable, free from all
taxes, liens, charges and encumbrances with respect to the issuance thereof,
other than taxes, if any, in respect of any transfer occurring contemporaneously
with such issuance and other than transfer restrictions imposed by federal and
state securities laws.

 

4.        Exchange, Transfer or Assignment of Warrant. Subject to Section 2,
this Warrant is exchangeable, without expense, at the option of the Holder, upon
presentation and surrender hereof to the Company or at the office of its stock
transfer agent, if any, for other Warrants of the Company (“Warrants”) of
different denominations, entitling the Holder or Holders thereof to purchase in
the aggregate the same number of Warrant Shares purchasable hereunder. Subject
to Section 2, upon surrender of this Warrant to the Company or at the office of
its stock transfer agent, if any, with the Assignment Form attached hereto as
Exhibit B (the “Assignment Form”) duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in the Assignment Form and this
Warrant shall promptly be canceled. Subject to Section 2, this Warrant may be
divided or combined with other Warrants that carry the same rights upon
presentation hereof at the office of the Company or at the office of its stock
transfer agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof.

 

5.         Capital Adjustments. This Warrant is subject to the following further
provisions:

 

(a)     Recapitalization, Reclassification and Succession. If any
recapitalization of the Company or reclassification of its Common Stock or any
merger or consolidation of the Company into or with a corporation or other
business entity, or the sale or transfer of all or substantially all of the
Company’s assets or of any successor corporation’s assets to any other
corporation or business entity (any such corporation or other business entity
being included within the meaning of the term “successor corporation”) shall be
effected, at any time while this Warrant remains outstanding and unexpired,
then, as a condition of such recapitalization, reclassification, merger,
consolidation, sale or transfer, lawful and adequate provision shall be made
whereby the Holder of this Warrant thereafter shall have the right to receive
upon the exercise hereof as provided in Section 1 and in lieu of the Warrant
Shares immediately theretofore issuable upon the exercise of this Warrant, such
shares of capital stock, securities or other property as may be issued or
payable with respect to or in exchange for the number of outstanding shares of
Common Stock equal to the number of Warrant Shares immediately theretofore
issuable upon the exercise of this Warrant had such recapitalization,
reclassification, merger, consolidation, sale or transfer not taken place, and
in each such case, the terms of this Warrant shall be applicable to the shares
of stock or other securities or property receivable upon the exercise of this
Warrant after such consummation.

 

4

--------------------------------------------------------------------------------

 

 

(b)     Subdivision or Combination of Shares. If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide or combine its
Common Stock, the number of Warrant Shares purchasable upon exercise of this
Warrant shall be proportionately adjusted.

 

(c)     Stock Dividends and Distributions. If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then the number of Warrant Shares purchasable
upon exercise of this Warrant shall be adjusted to the number of shares of
Common Stock that Holder would have owned immediately following such action had
this Warrant been exercised immediately prior thereto.

 

(d)     Price Adjustments. Whenever the number of Warrant Shares purchasable
upon exercise of this Warrant is adjusted pursuant to Sections 5(a), 5(b) or
5(c), the Exercise Price shall be proportionately adjusted.

 

(e)     Certain Shares Excluded. The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 5 shall exclude any shares then directly or indirectly held in the
treasury of the Company.

 

6.         Notice to Holders.

 

(a)        Notice of Record Date. In case:

 

(i)     the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;

 

(ii)     of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation with or merger of the
Company into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation; or

 

(iii)     of any voluntary dissolution, liquidation or winding-up of the
Company;

 

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least twenty (20) calendar days prior to the record date therein
specified, or if no record date shall have been specified therein, at least
twenty (20) days prior to such specified date.

 

5

--------------------------------------------------------------------------------

 

 

(b)     Certificate of Adjustment. Whenever any adjustment shall be made
pursuant to Section 5 hereof, the Company shall promptly make available and have
on file for inspection a certificate signed by its Chairman, Chief Executive
Officer, President or a Vice President, setting forth in reasonable detail the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated and the Exercise Price and number of
Warrant Shares purchasable upon exercise of this Warrant after giving effect to
such adjustment.

 

7.        Loss, Theft, Destruction or Mutilation. Upon receipt by the Company of
evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.

 

8.        Warrant Holder Not a Shareholder. The Holder of this Warrant, as such,
shall not be entitled by reason of this Warrant to any rights whatsoever as a
shareholder of the Company, including but not limited to voting rights.

 

9.          Notices. Any notice provided for in this Warrant must be in writing
and must be either personally delivered, mailed by first class mail (postage
prepaid and return receipt requested), or sent by reputable overnight courier
service (charges prepaid) to the recipient at the address below indicated:

 

  If to the Company:

 

  CurAegis Technologies, Inc.

  1999 Mt. Read Boulevard, Building 3

  Rochester, New York 14615

  Attention: Chief Executive Officer

 

  If to the Holder:

 

  To the address of such Holder set forth on the books and records of the
Company,

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Warrant will be deemed to have been given (a) if personally
delivered, upon such delivery, (b) if mailed, five days after deposit in the
U.S. mail, or (c) if sent by reputable overnight courier service, one business
day after such services acknowledges receipt of the notice.

 

6

--------------------------------------------------------------------------------

 

 

10.        Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW RULES.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be executed on
the date first written above. 

 

 

CURAEGIS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Kathleen A. Browne

 

  Title:   Chief Financial Officer  

 

[SIGNATURE PAGE TO COMMON STOCK PURCHASE WARRANT]

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Subscription form

 

 

CurAegis Technologies, Inc.

1999 Mt. Read Boulevard, Building 3

Rochester, New York 14615

Attention: Chief Executive Officer

 

 

The undersigned hereby (1) irrevocably elects to exercise his or its rights to
purchase ____________ shares of Company’s common stock, par value $0.01 per
share (“Common Stock”), issuable upon exercise of the attached Warrant, and (2)
makes payment in full of the purchase price therefore by enclosure of cash, a
certified check or bank draft, and (3) requests that certificates for such
shares of Common Stock be issued in the name of:

 

(Please print the Warrant holder’s name, address and Social Security/Tax
Identification Number)

________________________________________________

________________________________________________

________________________________________________

 

and (4) if such number of shares of Common Stock shall not be all the shares
receivable upon exercise of the attached Warrant, requests that a new Warrant
for the balance of the shares covered by the attached Warrant be registered in
the name of, and delivered to:

(Please print name, address and Social Security/Tax Identification Number)

________________________________________________

________________________________________________

________________________________________________

 

In lieu of receipt of a fractional share of Common Stock, the undersigned will
receive a check representing payment therefor.

 

 

Dated: _____________________  _________________________________   PRINT WARRANT
HOLDER NAME   ____________________________________       Name:
____________________________   Title: _____________________________

    

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

 

CurAegis Technologies, Inc.

1999 Mt. Read Boulevard, Building 3

Rochester, New York 14615

Attention: Chief Executive Officer

 

 

FOR VALUE RECEIVED,                                                             
                  hereby sells, assigns and transfers unto

(Please print assignee’s name, address and Social Security/Tax Identification
Number)

________________________________________________

________________________________________________

________________________________________________

 

the right to purchase the common stock, par value $0.01 per share, of CurAegis
Technologies, Inc., a New York corporation (the “Company”), represented by this
Warrant to the extent of shares as to which such right is exercisable and does
hereby irrevocably constitute and appoint ____________________________,
Attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.

 

 

Dated: _____________________  _________________________________   PRINT WARRANT
HOLDER NAME       ___________________________________       Name:
____________________________       Title: _____________________________

 